Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  October 21, 2014                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  150126 & (53)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  CARL MENNARE, JR.,                                                                Bridget M. McCormack
                Plaintiff-Appellee,                                                       David F. Viviano,
                                                                                                        Justices
  and

  FAY MARIE MENNARE,
            Plaintiff,
                                                              SC: 150126
  v                                                           COA: 315182
                                                              Ingham CC: 11-000242-NI
  BRETT DANIEL RAMSDEN,
            Defendant,
  and

  CHARTER TOWNSHIP OF LANSING
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to any
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 21, 2014